




















NON-EXCLUSIVE NETWORK ACCESS AND USE AGREEMENT




Between




UTAH TELECOMMUNICATION OPEN

INFRASTRUCTURE AGENCY




and




ConnectedLyfe, Inc.




Dated effective as of April 2, 2010





 




--------------------------------------------------------------------------------

NON-EXCLUSIVE NETWORK ACCESS AND USE AGREEMENT




This Non-Exclusive Network Access and Use Agreement (“Agreement”), is made and
entered into as of the 2nd day of April, 2010 (“Effective Date”), by and between
the Utah Telecommunication Open Infrastructure Agency (“UTOPIA”), an interlocal
cooperative agency organized under the Interlocal Cooperation Act, Title 11,
Chapter 13, Utah Code Annotated 1953, as amended, and ConnectedLyfe, Inc., a
Utah corporation  (“Service Provider”).




R E C I T A L S:




A.

UTOPIA desires that residents and businesses within its Members’ boundaries have
convenient and competitively priced access to high speed, broadband fiber optic
services, including voice, video and high speed data transmission and Internet
access.




B.

UTOPIA will construct, operate and maintain a wholesale fiber optic Ethernet
network and lease capacity on the Network, as defined and described herein, to
private service providers to offer a variety of competitive high-speed broadband
services to residences and businesses located within the Members’ boundaries.




C.

The Network will increase competitive access to consumers of media services by
building high performance fiber optic connections between service provider
interconnections and the residences and businesses of Utah residents.




D.

This Agreement memorializes a long term relationship wherein UTOPIA is relying
on Service Provider to actively market to potential Retail Subscribers and
provide high quality Retail Services and Service Provider is relying on UTOPIA
to build and operate  an advanced fiber optic network.




E.

Service Provider desires to enter into this Agreement to use the Network to
provide Retail Services, on a non-exclusive basis, within the Members’
boundaries. The Parties understand that UTOPIA, at its sole discretion, may
enter into agreements with other service providers and entities.




F.

UTOPIA, on the terms, covenants and conditions contained in this Agreement, is
willing to grant Service Provider the right to use the Network, to provide
Retail Services to Retail Subscribers.




NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements contained in this Agreement, UTOPIA and Service Provider mutually
agree as follows:











1

 




--------------------------------------------------------------------------------




ARTICLE I

DEFINITIONS

Unless the context clearly indicates otherwise, certain terms used in this
Agreement shall have the meanings set forth below:




1.1

“Agreement” means this Agreement and incorporates any Exhibits, Appendices, or
other attachments referenced herein.




1.2

“GRAMA” means the Utah Government Records Access and Management Act, Title 63,
Chapter 2, Utah Code Ann. 1953, as amended.




1.3

“Immunity Act” means the Governmental Immunity Act of Utah, Title 63, Chapter
30d, Utah Code Ann. 1953, as amended.




1.4

“License” or “Property Access License” shall have the meaning set forth in
Section 4.6.




1.5

“Member” means any participating municipality that joins UTOPIA by adopting the
Interlocal Cooperation Agreement creating UTOPIA, as amended and restated from
time to time,  including any municipality that joins UTOPIA after the Effective
Date.  A list of UTOPIA Members, as of the date of this Agreement, and a map
indicating their locations are attached to and incorporated by reference in this
Agreement as Exhibit “A,” which may be updated from time to time by UTOPIA
without requiring the prior approval of Service Provider.




1.6

“Network” means and includes, without limitation, all cables, collocation space,
conduits, innerducts, manholes, nodes, optical fiber strands, patch panels,
splices, switches, transmitters, junctions, terminals, internal power sources,
access portals, battery backups, fault alarm systems, structures, shelters,
poles or pole line attachments, similar equipment, business and operations
support systems, and all articles of personal property owned or leased by UTOPIA
in connection with its fiber optics system that is used to provide Wholesale
Services, as any or all of the same may be updated, supplemented, replaced or
expanded, from time to time.  Demarcation on the Network shall be defined as the
Service Provider facing port on the UTOPIA provider access switch and the Retail
Subscriber facing ports on the access portal installed at the Retail Subscriber
premises.




1.7

“Retail Services” means the services that Service Provider offers to its Retail
Subscribers over the Network, described on Exhibit “B” attached to and
incorporated by reference.




1.8

“Retail Subscriber(s)” means end-user residential or business customers who are
being served by Service Provider through the UTOPIA Network.




1.9

“Service Readiness Date” means the date the completion criteria set forth in the
plan described in Section 4.7 are reasonably acceptable to UTOPIA.

 








2




--------------------------------------------------------------------------------



1.10

“UTOPIA’s Asset Manager” means the entity with whom UTOPIA contracts for Network
management and day-to-day operation.




1.11

 “Wholesale Services” means any transport services provided by UTOPIA to an
entity.




1.12

“Wholesale Service Specifications” means the wholesale pricing schedule(s)
detailed on Exhibit “C” and the service level agreements detailed on Exhibit
“D.”




1.13

“Video Agreement” means that certain Video Systems Acquisition and Operations
Agreement between the parties.




ARTICLE II
DESCRIPTION, TERM OF AGREEMENT




2.1

Service Provider Retail Services.  Following the Service Readiness Date, Service
Provider shall use the Network to provide all Retail Services set forth in
Exhibit B to the extent the Network is available to Retail Subscribers.  Nothing
in this Agreement shall require Service Provider to use UTOPIA’s Network
exclusively.




2.2

Term.  Unless sooner terminated as provided in ARTICLE XII, this Agreement shall
have an initial term of three (3) years from the Effective Date (“Term”), and
shall renew in additional one (1) year terms (“Renewal Term”) that will each
commence automatically unless either party at its sole discretion elects not to
renew this Agreement by providing the other party at least ninety (90) days
written notice of termination prior to the expiration of the applicable term.  




ARTICLE III
NETWORK




3.1

Phased Deployment.  UTOPIA has begun and will continue deploying the Network in
multiple phases.  The development, design and installation of the Network shall
be UTOPIA’s sole responsibility.  Any undertaking to deploy additional phases of
the Network shall be at UTOPIA’s sole discretion.




3.2

Network Design.  UTOPIA, at its cost and expense, shall be solely responsible
for Network design.  The Network shall be designed to deliver according to
Wholesale Service Specifications.   UTOPIA will provide multiple Ethernet
Network entry points.  Service Provider may, at its sole discretion, select one
or redundant entry points to connect into the Network.  Service Provider, at its
own expense, may offer consultation to UTOPIA on Network design regarding
quality and reliability measures, but UTOPIA remains solely responsible for the
Network design regardless of any such consultation.  Service Provider shall be
solely responsible for its costs to meet Network entry points including, but not
limited to, interconnect costs, collocation space, rack rental, power, and other
interfacing costs.   











3




--------------------------------------------------------------------------------



3.3

Installation of Network.  Except as otherwise provided herein, UTOPIA, at its
cost and expense, shall be solely responsible for the Network installation,
including, without limitation, procuring rights-of-way or easements, and
purchasing and installing facilities and equipment required to light and operate
the Network.  




3.4

Network Testing.  UTOPIA, at its cost and expense, shall test each Network
segment after installation to assure Network operations conform with Wholesale
Service Specifications.  Upon Service Provider’s written request, UTOPIA shall
provide Service Provider a copy of the testing results.  




3.5

Network Ownership.  UTOPIA shall own all Network structures, improvements and
components.  This Agreement shall not confer on Service Provider any ownership
or possessory interest in the Network, or any of its related facilities,
equipment, easements or rights-of-way, or any other UTOPIA property.




3.6

Intellectual Property.  In designing, installing, and operating the Network,
UTOPIA will not use any third party intellectual property, except under
appropriate license.  In no event shall Service Provider be responsible for
obtaining any intellectual property license or right from a third party to
facilitate Network design, installation or operation.  However, Service Provider
shall be responsible for obtaining all intellectual property licenses and rights
with respect to Service Provider’s own equipment, software, and the like used in
connection with the Network.




ARTICLE IV
NETWORK OPERATIONS




4.1

Network Control.  UTOPIA shall have autonomy and control over the day-to-day
operation of the Network, including, but not limited to, managing the platform
and functionalities available over the Network.  UTOPIA shall provide primary
management and control for the Network from its network operations center.
 Service Provider and UTOPIA shall cooperate with each other to coordinate
service turn-ups and Retail Service deployment.  UTOPIA’s Network shall meet the
Service Level Agreements specified in Exhibit “D.”  




4.2

Maintenance Responsibilities.  During the Term, and any Renewal Term, UTOPIA, at
its cost and expense, shall be responsible for Network maintenance.  UTOPIA
shall at all times maintain the Network in good working order and repair and in
a safe condition, in conformity with Service Level Agreements, Wholesale Service
Specifications and all applicable laws and regulations.




4.3

Troubleshooting.  UTOPIA shall respond to Network issues in accordance with its
responsibilities set forth in Sections 4.4 and 4.5.




4.4

Customer Service.  Service Provider shall maintain a call center to field all
customer service inquiries from its Retail Subscribers.  Service Provider shall
be responsible for addressing and rectifying customer service inquiries that do
not involve the Network.  The call center shall be operated in accordance with
Exhibit “E.”  UTOPIA shall maintain a call center





 

4




--------------------------------------------------------------------------------

accepting calls from Service Provider to resolve customer service inquiries
involving repair, maintenance or other contact with the Network. UTOPIA shall
establish procedures for tracking trouble reports and escalating resolution of
inquiries as provided in Section 4.5.




4.5

Repair Timing.  UTOPIA shall restore damaged or malfunctioning portions of the
Network in accordance with Exhibit “D.”  UTOPIA acknowledges the importance of
uninterrupted Network operation and shall arrive at repair sites with necessary
personnel, equipment and materials and restore Network services in accordance
with Exhibit “D.”  To the extent repairs are required to the Network to fix
damage caused by Service Provider, Service Provider shall pay the repair costs.
 To the extent damage is caused by any other customer, whether for Retail
Services or Network services, UTOPIA shall recover the repair expenses from the
customer, and if the customer is Service Provider’s Retail Subscriber, Service
Provider will assist UTOPIA in making the recovery by directly billing the
Retail Subscriber for such expenses.  UTOPIA may also directly bill Service
Provider’s Retail Subscribers for any such damages.




4.6

Customer Connection to Network.  UTOPIA shall provide Wholesale services to
Service Provider to enable Service Provider to connect its Retail Subscribers to
the Network.  Prior to providing Retail Services to a business Retail
Subscriber, Service Provider shall obtain from such business Retail Subscribers
either the business Property Access License, the tenant Property Access License,
or both, as the case may be, in the form attached hereto as Exhibit F (or such
other form as may be provided by UTOPIA).  In the event Service Provider offers
residential Retail Services, Service Provider shall obtain from each Retail
Subscriber such covenants as reasonably required by UTOPIA.  




4.7

Service Readiness.  Within thirty (30) days of the Effective Date, UTOPIA shall
provide Service Provider a plan, with dates reasonably acceptable to Service
Provider, detailing the necessary steps to offer Retail Services.  The plan
shall require UTOPIA and Service Provider to conduct a series of activities to
test Service Provider’s: (a) technical ability to offer Retail Services through
the Network; and (b) business and operational processes as they interface with
the Network.  Service Provider shall complete all obligations described in the
plan to allow the tests described in the plan to commence within four (4) months
of the Effective Date.  The parties agree to commit sufficient staff and other
resources necessary to achieving the plan.




ARTICLE V

PRICING AND PAYMENTS




5.1

Network Services.  In consideration of UTOPIA’s provision of the Network to be
used by Service Provider for Retail Services, Service Provider shall pay to
UTOPIA the prices and fees identified on the wholesale pricing schedule(s) as
Exhibit “C.”  The fees shall be due and payable thirty (30) calendar days
following Service Provider’s receipt of an invoice.  UTOPIA shall not increase
prices listed on Exhibit “C” for during the Term and any Renewal Term; provided,
however, that UTOPIA may, at its sole discretion, and at least one hundred
twenty (120) days before the expiration of any Term or Renewal Term, provide
Service Provider written notice of changes to the prices on Exhibit C to take
effect during the next Renewal Term.  Service Provider’s obligation to pay
UTOPIA is not contingent on whether Service Provider








5




--------------------------------------------------------------------------------

actually received payment for the services it provided to Retail Subscribers.
 Service Provider is responsible for its own collection of accounts receivable,
the non-collection of which shall not impute any liability to UTOPIA, nor
relieve Service Provider of its obligations under this Agreement.  




5.2

Local Fees.  Service Provider shall also pay to each Member where Service
Provider is providing Retail Services, in the manner required by law, the actual
or equivalent of applicable franchise fees, business license taxes, municipal
telecommunications license taxes, E911 surcharges and other similar charges that
Service Provider would have been required to pay if Service Provider were
supplying Retail Services to Retail Subscribers within the Members’ boundaries
cities without use of the Network, and Service Provider is lawfully permitted to
impose such fees, taxes, and charges on Retail Subscribers.




5.3

Other Taxes and Fees.  Service Provider shall be solely responsible for the
collection and remittance of all applicable federal, state and local taxes,
including, without limitation, income taxes, sales taxes, privilege taxes, or
universal service fees.




5.4

Failure to Pay.  If Service Provider fails to make any payments under this
ARTICLE V when due, UTOPIA may, upon written notice to Service Provider, collect
interest on unpaid amounts at the rate of one percent (1%) per month or such
lesser amounts permitted by law until Service Provider is current on all
payments.




5.5

Wholesale Pricing for Multi-year Retail Subscribers. Service Provider may
request from UTOPIA, on a case by case basis for specific customers or within
terms that have been agreed to in writing by both parties, long-term wholesale
pricing for multi-year Retail Subscriber contracts. Within thirty (30) days of
Service Provider entering into each such long-term Retail Subscriber contract,
Service Provider shall provide UTOPIA written verification of each such
contract.




5.6

Invoice Disputes.  If Service Provider disputes any charges on an invoice the
Service Provider must provide, in writing to UTOPIA, information detailing the
reason for the dispute within thirty (30) days within receiving the invoice from
UTOPIA.  Dispute Credits, if approved by UTOPIA, will be applied and credited to
the next invoice to Service Provider.




ARTICLE VI
MARKETING




6.1

Service Provider Marketing Efforts.  Throughout the term, and any renewal
thereof, Service Provider shall use its best marketing efforts to aggressively
promote its Retail Services and the Network to acquire Retail Subscribers, and
to maintain good business relationships with Retail Subscribers.  Before the
testing described in the plan in Section 4.7, Service Provider shall provide
UTOPIA: (a) a written summary of its plan for marketing Retail Services on the
Network; and (b) a non-binding twelve (12) month forecast of Retail Subscribers
and Retail Services. Service Provider shall provide an updated non-binding
forecast prior to the end of each calendar quarter during the term of this
Agreement.











6




--------------------------------------------------------------------------------



6.2

Network Service Claims. Service Provider shall not make any representations or
statements regarding the Network that are inconsistent with representations or
statements made in this Agreement.




6.3

Service Provider’s Use of UTOPIA’s Brand Name and/or Logo.  Service Provider may
use UTOPIA’s brand name and/or logo in Service Provider’s marketing materials,
advertisements and/or press releases, provided that such use shall be only as
provided by UTOPIA, and in accordance with UTOPIA’s brand use guidelines that
UTOPIA shall provide to Service Provider from time to time.  Service Provider
shall request written consent for any press releases using UTOPIA’s brand name
and/or logo before publication.  Such consent shall be granted with ten (10)
business days and not unreasonably withheld.




6.4

Corporate Citizenship.  Service Provider agrees to participate in the local
communities within UTOPIA’s geographical area through reasonable corporate
donations of time, money or other resources to foster good local community
relations.




6.5

Interaction with UTOPIA’s Executive Director.  At least twice a year, Service
Provider’s President will meet in person with UTOPIA’s Executive Director and
accompanying staff.




6.6

UTOPIA Marketing Efforts and Mutually Acceptable Press Releases.  During the
term, and any extension thereof, UTOPIA shall have the right to advertise the
existence of the Network, and to use Service Provider’s name in advertisements
to disclose that Service Provider offers Retail Services on the Network.  UTOPIA
shall request written consent from Service Provider for any press releases using
Service Provider’s name before publication.  Such consent shall be granted
within ten (10) business days and not unreasonably withheld.




6.7

Service Offerings.  Service Provider shall offer its Retail Services to all
potential Retail Subscribers where the Network is available to Service Provider.
 




ARTICLE VII
REPRESENTATIONS AND WARRANTIES




7.1

UTOPIA’s Representations and Warranties.  UTOPIA represents and warrants to
Service Provider as follows:




(a)

Authority.  UTOPIA is an interlocal cooperative agency organized  under the
Interlocal Cooperation Act, Title 11, Chapter 13, Utah Code Annotated 1953, as
amended, and possesses all requisite power and authority to enter into and to
perform in accordance with the terms, covenants and conditions contained in this
Agreement.




(b)

Restrictions.  The execution and delivery of this Agreement, any instrument or
document required by this Agreement, and the consummation of the transactions
contemplated by this Agreement will not violate any restriction contained in
UTOPIA’s organizational documents, or any statute, ordinance, law, order,
ruling,








7




--------------------------------------------------------------------------------

certificate or license, regulation, judgment or demand of any court, regulatory
agency or other tribunal to which UTOPIA is subject.




(c)

Binding Obligation.  This Agreement, when duly executed by UTOPIA, shall
constitute a valid, legal, and binding obligation of UTOPIA, and shall be
enforceable in accordance with its terms.  The individual executing this
Agreement on behalf of UTOPIA has been duly authorized to sign this Agreement.




(d)

Compliance with Government Requirements.  To the best of its knowledge, UTOPIA
has not violated any rule, order or regulation issued by any government
authority with respect to any license, permit, or franchise which may materially
and adversely affect UTOPIA’s right or ability to execute, and perform in
accordance with the terms of, this Agreement.




(e)

Proceedings.  To the best of its knowledge, no litigation or government
proceeding is pending or threatened which might adversely affect this Agreement,
the transactions contemplated by this Agreement, or UTOPIA’s rights under, or
ability to perform pursuant to the terms of, this Agreement.




(f)

Financing Restrictions.  This Agreement does not violate any terms, covenants,
conditions or restrictions in any mortgages, bonds and other indentures of
UTOPIA.




(g)

Resources and Capacity.  UTOPIA possesses sufficient financial, managerial and
technical capacity and resources to perform its obligations under this
Agreement.

 

7.2

Service Provider’s Representations and Warranties.  Service Provider represents
and warrants to UTOPIA as follows:




(a)

Authority.  Service Provider is incorporated and duly organized, validly
existing and in good standing under the laws of the State of Utah, and possesses
all requisite power and authority to enter into and to perform in accordance
with the terms, covenants and conditions contained in this Agreement.




(b)

Restrictions.  The execution and delivery of this Agreement, any instrument or
document required by this Agreement, and the consummation of the transactions
contemplated by this Agreement will not violate any restriction contained in
Service Provider’s organizational document, or any statute, ordinance, law,
order, ruling, certificate or license, regulation, judgment or demand of any
court, regulatory agency or other tribunal to which Service Provider is subject.
 




(c)

Binding Obligation.  This Agreement, when duly executed by Service Provider,
shall constitute a valid, legal, and binding obligation of Service Provider, and
shall be enforceable in accordance with its terms.  The individual executing
this








8




--------------------------------------------------------------------------------

Agreement on behalf of Service Provider has been duly authorized to sign this
Agreement.




(d)

Resources and Capacity.  Service Provider possesses and shall at all times
during the term, and any renewal thereof, maintain sufficient financial,
managerial, and technical capacity and resources to perform its obligations
under the terms of this Agreement.




(e)

Compliance with Government Requirements.  To the best of its knowledge, Service
Provider has not violated any rule, order or regulation issued by any government
authority with respect to any license, permit, or franchise which may materially
and adversely affect Service Provider’s right or ability to execute, and perform
in accordance with the terms of, this Agreement.




(f)

Proceedings.  To the best of its knowledge, no litigation or government
proceeding is pending or threatened which might adversely affect this Agreement,
the transactions contemplated by this Agreement, or Service Provider’s rights
under, or ability to perform pursuant to the terms of, this Agreement.




(g)

Financing Restrictions.  This Agreement does not violate any terms, covenants,
conditions or restrictions in any mortgages, bonds or other indentures of
Service Provider.




7.3

Disclaimer of Warranties.  EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, UTOPIA
MAKES NO WARRANTIES REGARDING THE NETWORK, EXPRESS OR IMPLIED, INCLUDING, BUT
NOT LIMITED TO, ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, OR THAT THE NETWORK WILL OPERATE ERROR-FREE OR WITHOUT
INTERRUPTION.




ARTICLE VIII
COVENANTS




8.1

Conduct of Business.  UTOPIA will install and support the Network in accordance
with the Wholesale Service Specifications, will operate the Network in a safe
manner, and will use its best efforts to comply in all material respects with
applicable laws, regulations and government orders applicable to the Network and
its operation.  Service Provider will use its best efforts to comply in all
material respects with applicable laws, regulations and government orders
applicable to Service Provider’s use of the Network to provide Retail Services.
 




8.2

Confidentiality.  Service Provider believes that the documents identified in
this Section 8.2 constitute either or both trade secrets and commercial
information as described in Section 63-2-304(1) and (2) of GRAMA.  The public
disclosure of such documents can reasonably be expected to result in unfair
competitive injury to Service Provider.  Pursuant to Section 63-2-308 of GRAMA,
Service Provider submits this Section 8.2 as a concise statement








9




--------------------------------------------------------------------------------

of reasons supporting Service Provider’s claims of business confidentiality.
 Based on Service Provider’s statement contained in this Section 8.2, UTOPIA
hereby classifies the following types of information “protected” records under
GRAMA, and shall not disclose such information, except as required under GRAMA:




(a)

Exhibits B, C, D, and E;




(b)

Any personally identifying information regarding Service Provider’s Retail
Subscribers that receive Retail Services by means of the Network, including,
without limitation, the Retail Subscribers’ names, addresses, telephone numbers
and email addresses; and




(c)

Other records designated “protected” pursuant to Section 8.3(b).




8.3

GRAMA Compliance.




(a)

UTOPIA is subject to the disclosure requirements of GRAMA.  Except as otherwise
provided in this Agreement, and specifically excluding the material listed in
Sections 8.2, UTOPIA generally considers agreements, including this Agreement,
contract documents and all accompanying material to be public and subject to
disclosure.  A written claim of confidentiality and a concise written statement
of reasons supporting the claim must accompany any material considered by
Service Provider to be proprietary.  Blanket claims that this entire Agreement
or entire contracts are confidential will be denied by UTOPIA.  UTOPIA cannot
guarantee that any information will be held confidential.




(b)

In addition to the business confidentiality determination described in Section
8.2 of this Agreement, under Section 63-2-304 of GRAMA, Service Provider may
make a claim that other records are subject to business confidentiality
provisions.  Upon receipt of a request, UTOPIA will determine whether the
material should be classified as public or protected, and will notify Service
Provider of any determination not to classify such records as protected.  UTOPIA
agrees to hold all information classified as protected in confidence and to
protect it from public disclosure to the greatest extent permitted by Utah law;
provided, however, that if UTOPIA’s classification is challenged, UTOPIA shall
provide Service Provider written notice of such challenge and Service Provider
shall be pay all costs, including attorney fees and court costs, in seeking to
uphold such classification.  




(c)

Service Provider is entitled under GRAMA to appeal an adverse determination
regarding the classification of information.  UTOPIA is not required to notify
Service Provider of a request for non-protected information, and will not
consider a claim of business confidentiality unless Service Provider’s claim of
business confidentiality is made on a timely basis and in accordance with GRAMA.




8.4

UTOPIA Confidentiality.  UTOPIA believes that all information pertaining to the
Network, the Agreement, and Network information subsequently submitted to
Service Provider





 

10

 




--------------------------------------------------------------------------------

by UTOPIA constitute trade secrets, are otherwise commercially sensitive, or
relate to general security or public safety information.  Disclosure of such
information can be reasonably expected to result in unfair injury to UTOPIA.
 Service Provider shall not disclose any information pertaining to the Network,
Network operations, Wholesale Service Specifications, the terms, covenants and
conditions of the Agreement, without UTOPIA’s prior written authorization.




8.5

Use of Network.  UTOPIA shall only use the Network to provide Wholesale
Services.




8.6

Privacy of Customer Information.  Service Provider and UTOPIA shall comply with
all applicable federal, state, and local laws, regulations and ordinances
regarding the protection and use of customer information.




8.7

Electronic Surveillance in Support of Law Enforcement.  The parties acknowledge
that Service Provider and UTOPIA from time to time may be required to provide a
Law Enforcement Agency (LEA) with the capability to conduct electronic
surveillances on the Retail Subscribers.  Where UTOPIA is providing the
underlying network facilities for on-net local voice calls between Service
Provider’s customers on UTOPIA’s Network, UTOPIA agrees to provide Service
Provider access to any necessary elements of its Network required to comply with
federal, state and local electronic surveillance requirements; provided,
however, that the implementation and provision of any such electronic
surveillance with respect to the Retail Subscribers shall be Service Provider’s
sole responsibility and implemented by Service Provider’s employees or agents,
unless otherwise required by law or to fulfill Service Provider’s compliance
with such law.  The Parties further agree no later than ninety (90) days after
the Effective Date to document a method and procedure that fully sets forth the
roles, responsibilities, methods, and procedures of the Parties for handling
security and electronic surveillance issues related to the Retail Subscribers.
 Service Provider shall be responsible for filing any and all reports with all
applicable governmental agencies related to compliance with the provisions of
this Section 8.7.  On those occasions when Service Provider receives a court
order that requires the assistance of UTOPIA to capture or monitor on-net
activity, and recognizing the non-disclosure obligations that may be contained
therein, Service Provider shall advise the issuing authority that UTOPIA’s
assistance is required and the issuing authority shall direct and serve the
court order upon UTOPIA. If either UTOPIA or Service Provider receives an
initial inquiry from the LEA, prior to the issuance of a court order, which will
require the assistance of the other party to capture or monitor on-net activity,
that Party shall request the LEA to name and serve both UTOPIA and Service
Provider.




8.8

Quality of Service Standards.  Service Provider shall comply with the most
restrictive of applicable federal, state, and local laws, regulations and
ordinances regarding quality of service standards for all of its Retail Services
to assure uniformity of service to all customers connected to the Network.  




8.9

Damage or Destruction.  In the event any segment of the Network is damaged or
destroyed, UTOPIA or Service Provider shall give immediate notice to the other
party of the occurrence of the damage or destruction.  UTOPIA and Service
Provider shall cooperate with each other to reroute or substitute services
delivered by means of the affected portion of the








11

 




--------------------------------------------------------------------------------

Network to allow for continued and least interrupted service to customers.
 UTOPIA shall have sole repair obligation and shall use its best efforts to
restore or reroute service as quickly as possible so that the use of the Network
is minimally disrupted.




8.10

Service Provider Government Approvals.  Service Provider has all necessary
government approvals to enter into and perform its obligations under this
Agreement, and, if applicable, shall comply with all rules and regulations of
the Utah Public Service Commission and the Federal Communications Commission.




8.11

UTOPIA Government Approvals.  UTOPIA has all necessary government approvals to
enter into and perform its obligations under this Agreement, and, if applicable,
shall comply with all rules and regulations of the Federal Communications
Commission.




8.12

Insurance.  During the term of this Agreement, Service Provider and UTOPIA shall
at all times, at their own cost and expense, procure and maintain insurance or
some other type of comparable security as necessary to cover their respective
duties assumed under this Agreement, including workers compensation, commercial
general liability and property damage insurance, as well as such other insurance
as may be required by law.  UTOPIA and Service Provider shall require their
respective contractors, subcontractors and agents to maintain adequate insurance
coverage to respond to the types and degree of risk posed by the work performed
by such parties.  The Parties shall have the right to self-insure.  




8.13

Regulatory Reporting Requirements.  UTOPIA will provide Service Provider all
information and documents, within UTOPIA’s control, as necessary to permit
Service Provider to comply with regulatory reporting requirements.




8.14

Cooperation With UTOPIA’s Asset Manager.  UTOPIA, at its sole discretion, may
contract with a third party or parties (“Asset Manager”) to manage UTOPIA’s
assets, including the Network.  Service Provider shall cooperate with UTOPIA’s
Asset Manager with respect to the obligations hereunder.  




ARTICLE IX
ASSIGNMENT AND SECURITY INTERESTS




9.1

UTOPIA Financings.  To finance Network construction, installation and
operations, UTOPIA reserves the right to grant security interests in the Network
to one or more third parties.  Service Provider, at the request of UTOPIA, shall
execute such acknowledgments, subordinations and estoppel agreements as may be
required in connection with UTOPIA’s financings.  




9.2

Attornment.  In the event that title to the Network changes pursuant to Section
9.1, Service Provider’s obligations under this Agreement shall remain in force
and in effect, and shall attorn to the benefit of the successor in title;
provided, however, that any such successor in title maintains sufficient
financial, managerial, and technical capacity and resources to perform its
obligations under the terms of this Agreement, and such successor meets all of
UTOPIA’s obligations and representations under this Agreement.








12




--------------------------------------------------------------------------------




9.3

Assignment by Service Provider.  Service Provider shall have the right to assign
or transfer its interest in this Agreement with UTOPIA’s prior written consent
which shall not be unreasonably withheld, conditioned or delayed, provided that
any assignee or transferee hereunder: (1) assumes all of Service Provider’s
obligations under this Agreement; (2) holds all necessary government
authorizations, certifications and permits to provide Retail Services in the
State of Utah; and (3) in the reasonable judgment of UTOPIA, possesses
sufficient financial, managerial and technical capacity to perform under the
terms and conditions of this Agreement.  An assignment or transfer of Service
Provider’s interest in this Agreement in violation of this Section 9.3, at
UTOPIA’s option, shall be void, or, give UTOPIA, in its sole discretion the
right to declare a termination event under Section 12.1 of this Agreement.




9.4

No Ownership Interest.  Service Provider has no ownership interest in the
Network and shall not have the right to grant a security interest in or to
transfer an interest in the Network to any creditor or third party.




ARTICLE X
LIABILITY AND INDEMNIFICATION




10.1

UTOPIA Indemnity.  UTOPIA shall indemnify, defend and hold harmless Service
Provider, its officers, agents and employees of and from any claim, demand,
lawsuit, or action of any kind for injury to or death of persons, including, but
not limited to, Retail Subscribers, employees of UTOPIA or Service Provider, and
damage or destruction of property, including, but not limited to, property of
Retail Subscribers, UTOPIA or Service Provider, arising out of: (a) negligent or
willful acts or omissions of UTOPIA, its agents, officers, directors, employees
or contractors; (b) the exercise by UTOPIA of the privileges or rights given
herein; and (c) the performance by UTOPIA of any of its obligations under this
Agreement.  The obligation to indemnify shall extend to and encompass all costs
incurred by Service Provider in defending such claims, demands, lawsuits or
actions, including, but not limited to, attorney, witness and expert witness
fees, and any other litigation related expenses.  UTOPIA shall pay any cost that
may be incurred by Service Provider in enforcing this indemnity, including
reasonable attorney fees.  UTOPIA’s obligations pursuant to this Section 10.1
shall not extend to claims, demands, lawsuits or actions for liability
attributable to the negligence or willful action of Service Provider, its
directors, officers, employees, contractors, successors or assigns.  Nothing in
this Agreement shall be construed to limit UTOPIA’s rights under the Utah
Governmental Immunity Act, Title 63, Chapter 30d, Utah Code Annotated, 1953, as
amended.




10.2

Service Provider Indemnity.  Service Provider shall indemnify, defend and hold
harmless UTOPIA, its officers, agents and employees of and from any claim,
demand, lawsuit, or action of any kind for injury to or death of persons,
including, but not limited to, Retail Subscribers, employees of Service Provider
or UTOPIA, and damage or destruction of property, including, but not limited to,
property of Retail Subscribers, Service Provider or UTOPIA, arising out of: (a)
negligent or willful acts or omissions of Service Provider, its agents,
officers, directors, employees or contractors; (b) the exercise by Service
Provider of the privileges or rights given herein; and (c) the performance by
Service Provider of any of its obligations under this Agreement.  The obligation
to indemnify shall extend to and encompass all costs incurred by








13

 




--------------------------------------------------------------------------------

UTOPIA in defending such claims, demands, lawsuits or actions, including, but
not limited to, attorney, witness and expert witness fees, and any other
litigation related expenses.  Service Provider shall pay any cost that may be
incurred by UTOPIA in enforcing this indemnity, including reasonable attorney
fees.  Service Provider’s obligations pursuant to this Section 10.1 shall not
extend to claims, demands, lawsuits or actions for liability attributable to the
negligence or willful action of UTOPIA, its directors, officers, employees,
contractors, successors or assigns.




10.3

Intellectual Property Indemnity by UTOPIA.  UTOPIA shall indemnify, defend, and
hold harmless Service Provider from and against any loss, cost, expense or
liability arising out of a claim that Service Provider’s use, pursuant to the
terms of this Agreement, of the Network infringes, misappropriates or otherwise
violates the intellectual property rights of any third party.  UTOPIA will
promptly inform Service Provider of any pending or threatened intellectual
property claims relating to the Network of which UTOPIA is aware, and will
provide Service Provider periodic and timely updates of such notification so
that Service Provider receives maximum notice of any intellectual property risks
that it may want to address.  




10.4

Intellectual Property Indemnity by Service Provider.  Service Provider shall
indemnify, defend, and hold harmless UTOPIA from and against any loss, cost,
expense or liability arising out of a claim that Service Provider’s use of its
own equipment, software, and the like used by Service Provider in connection
with UTOPIA’s Network, infringes, misappropriates or otherwise violates the
intellectual property rights of any third party.  Service Provider will promptly
inform UTOPIA of any pending or threatened intellectual property claims relating
to Service Provider’s use of its own equipment, software and the like used by
Service Provider in connection with UTOPIA’s Network, of which Service Provider
is aware, and will provide UTOPIA periodic and timely updates of such
notification so that UTOPIA receives maximum notice of any intellectual property
risks that it may want to address.  This indemnification shall only apply to
intellectual property third party claims solely related to Service Provider’s
equipment, software and the like and not related to intellectual property third
party claims covering a combination of Service Provider’s equipment, software
and the like with UTOPIA’s Network.  The parties will cooperate with each other
in the defense of any third party claims covering a combination of Service
Provider’s equipment, software and the like with UTOPIA’s Network.




10.5

No Consequential Damages; Direct Damages.  NOTWITHSTANDING ANY PROVISION IN THIS
AGREEMENT TO THE CONTRARY, NEITHER UTOPIA, SERVICE PROVIDER NOR THEIR RESPECTIVE
AGENTS, EMPLOYEES, CONTRACTORS OR SUBCONTRACTORS SHALL BE LIABLE TO THE OTHER
FOR INCIDENTAL, CONSEQUENTIAL, RELIANCE, SPECIAL, PUNITIVE OR INDIRECT DAMAGES
ARISING OUT OF THIS TRANSACTION WHETHER BY REASON OF CONTRACT, INDEMNITY, STRICT
LIABILITY, NEGLIGENCE, BREACH OF WARRANTY OR FROM BREACH OF THIS AGREEMENT, AND
REGARDLESS OF WHETHER THE PARTIES KNEW OF THE POSSIBILITY THAT SUCH DAMAGES
COULD RESULT, EACH PARTY HEREBY RELEASES THE OTHER PARTY OF SUCH CLAIMS.











14




--------------------------------------------------------------------------------



(a)

NOTHING CONTAINED IN THIS SECTION 10.5 SHALL LIMIT UTOPIA’S OR SERVICE
PROVIDER’S LIABILITY TO THE OTHER FOR (i) WILLFUL OR INTENTIONAL MISCONDUCT
(INCLUDING NEGLIGENCE) OR (ii) BODILY INJURY, DEATH OR DAMAGE TO TANGIBLE REAL
OR TANGIBLE PERSONAL PROPERTY PROXIMATELY CAUSED BY UTOPIA’S OR SERVICE
PROVIDER’S NEGLIGENT ACT OR OMISSION OR THAT OF THEIR RESPECTIVE AGENTS,
EMPLOYEES, CONTRACTORS OR SUBCONTRACTORS, NOR SHALL ANYTHING CONTAINED IN THIS
SECTION 10.5 LIMIT THE PARTIES’ INDEMNIFICATION OBLIGATIONS, AS SPECIFIED IN
THIS AGREEMENT.  FOR PURPOSES OF THIS SECTION, AMOUNTS DUE AND OWING TO SERVICE
PROVIDER PURSUANT TO EXHIBIT “D” AND DUE AND OWING TO UTOPIA PURSUANT TO ARTICLE
V SHALL NOT BE CONSIDERED TO BE INDIRECT, INCIDENTAL, CONSEQUENTIAL, RELIANCE,
PUNITIVE OR SPECIAL DAMAGES.  




(b)

In the event of a breach of this Agreement that is not otherwise cured pursuant
to Section 12.2, and subject to the indemnification obligations in this
Agreement, the parties shall be liable to each other only for direct damages.
 Service Provider and UTOPIA, respectively, shall be entitled to all monies due
and owing pursuant to Exhibit “D” and ARTICLE V, without limitation. In all
other events a Party’s aggregate liability for direct damages shall be limited
to the lesser of (i) actual proven damages; or (ii) the average monthly
Wholesale Services billing to Service Provider for the twelve (12) months
preceding the party’s breach of this Agreement.  




10.6

Waiver of Subrogation.  Each party hereby releases and waives all right of
recovery against the other or anyone claiming through or under each of them by
way of subrogation or otherwise with respect to the property insurance policies
required by Section 8.12.  The foregoing release and waiver shall not apply to
losses actually paid under such policies if the releasing party’s insurance
policies do not contain provisions acknowledging such release and waiver.  Each
party shall use its commercially reasonable efforts to secure such provisions in
its policies. If either party self-insures losses to its property, the waiver of
subrogation shall apply as if the party maintained an insurance policy covering
loss or damage to its property.




10.7

Defense of Claims.  Either party, as the indemnifying party hereunder, shall
have the right to defend the other by counsel of the indemnifying party’s
selection reasonably satisfactory to the indemnified party, with respect to any
claims within the indemnification obligations of this ARTICLE X.  UTOPIA and
Service Provider shall give each other prompt notice of any asserted claims or
actions indemnified against, shall cooperate with each other in the defense of
any such claims or actions, and shall not settle any such claims or actions
without the other party’s prior written consent.




10.8

Third Party Claims.  Except as set forth in Sections 10.1 and 10.1, nothing in
this Agreement shall be construed to create rights in, or duties or liabilities
to, or any standard of care with reference to, or to grant remedies to, any
person or entity not a party to this Agreement.  By entering into this Agreement
the parties do not hold themselves out as furnishing like or similar services to
any other person or entity.








15

 




--------------------------------------------------------------------------------




10.9

Limitation of UTOPIA Liability.  Service Provider shall have sole responsibility
for the provision of Retail Services to its Retail Subscribers.  UTOPIA shall in
no way be deemed to guarantee the adequacy of Service Provider’s Retail Services
for such Retail Subscribers’ needs or requirements; subject, however, to UTOPIA
meeting the quality and reliability specifications for the UTOPIA Network as
specifically set forth in Exhibit “D.”  




10.10

Applicability of Liability Limitations.  The waivers and disclaimers of
liability, releases from liability, exclusive remedy provisions, and (except as
expressly stated to the contrary therein) indemnity and hold harmless provisions
expressed throughout this Agreement shall apply even in the event of the fault,
negligence (in whole or in part), strict liability, or breach of contract of the
party released or whose liability is waived, disclaimed, limited, apportioned or
fixed by such exclusive remedy provision, or who is indemnified or held
harmless, and shall extend to their respective affiliates and its and their
respective partners, directors, officers, employees and agents.  Such provisions
shall continue in full force and effect notwithstanding the completion,
termination, suspension, cancellation or rescission of this Agreement, or
termination of the rights and privileges granted by this Agreement.  No officer,
director, employee, agent or other individual representative of either UTOPIA or
Service Provider shall be personally responsible for any liability arising under
this Agreement.




ARTICLE XI
FORCE MAJEURE




11.1

Excuse of Performance.  Notwithstanding anything in this Agreement to the
contrary, neither party shall be liable or responsible for a delay or failure in
performing its obligations (other than Service Provider’s obligations to make
payments for Wholesale Services already provided by UTOPIA) under this Agreement
caused by Force Majeure (as defined below).




11.2

Definition.  The term “Force Majeure” as used in this Agreement shall mean any
cause beyond the reasonable control of UTOPIA or Service Provider, as
applicable, or beyond the reasonable control of any of their respective
contractors, subcontractors, suppliers or vendors, including without limitation:




(a)

Acts of God.  Acts of God, including, but not necessarily limited to, lightning,
earthquakes, adverse weather of greater duration or intensity than normally
expected for the job area and time of year, fires, explosions, floods, other
natural catastrophes, sabotage, utility outages, terrorist acts, acts of a
public enemy, acts of government or regulatory agencies, wars, blockades,
embargoes, insurrections, riots or civil disturbances;




(b)

Labor Disputes.  Labor disputes, including, but not necessarily limited to,
strikes, work slowdowns, work stoppages or labor disruptions, labor or material
shortages, or delays or disruptions of transportation;














16

 




--------------------------------------------------------------------------------



(c)

Court Orders.  Orders and judgments of any federal, state or local court,
administrative agency or governmental body;




(d)

Change in Law.  The adoption of or change in any federal, state or local laws,
rules, regulations, ordinances, permits or licenses, or changes in the
interpretation of such laws, rules, regulations, ordinances, permits or
licenses, by a court or public agency having appropriate jurisdiction after the
Effective Date; or




(e)

Government Approvals.  Any suspension, termination, interruption, denial or
failure to issue or renew by any government authority or other party having
approval rights of any approval required or necessary hereunder for the
construction, installation or operation of the Network or for either party to
perform its obligations hereunder, except when such suspension, termination,
interruption, denial or failure to issue or renew results from the negligence or
failure to act of the party claiming the occurrence of an event of Force
Majeure.




11.3

Continuance after Force Majeure Event.  If either UTOPIA or Service Provider
cannot fulfill any of its obligations under this Agreement by reason of Force
Majeure, such party shall promptly notify the other and shall exercise due
diligence to remove such inability with all reasonable dispatch; provided, that
nothing contained in this Section 11.3 shall be construed as requiring UTOPIA or
Service Provider to settle any strike, work stoppage or other labor dispute in
which it may be involved, or to accept any permit, certificate, license or other
approval on terms deemed unacceptable to such party, or to enter into any
contract or other undertaking on terms which the party deems to be unduly
burdensome or costly. If the nature or duration of the Force Majeure event is
such that either party is irreparably harmed to the extent that both parties
agree that the affected party is unable to perform its obligations under this
Agreement, then the affected party shall be held harmless and have the right to
terminate this Agreement in accordance with ARTICLE XII.




ARTICLE XII
BREACH AND TERMINATION




12.1

Termination Events.  The occurrence and continuance of the following events may
result in the termination of this Agreement, at the terminating party’s sole
discretion, subject to this ARTICLE XII:




(a)

Breach or Default.  A material breach or a material default under the terms,
covenants and conditions of this Agreement or under the Video Agreement by
either UTOPIA or Service Provider, including, without limitation, the Service
Provider’s failure to make payments pursuant to ARTICLE V when due, Service
Provider’s failure to comply with Section 6.1.




(b)

Change in Law.  A change in any federal, state or local law, regulation or rule,
or the issuance of an Order by the Federal Communication Commission, that
materially impacts UTOPIA’s ownership or operation of the Network, or Service
Provider’s use, or the terms for Service Provider’s use, of the Network.  Upon a








17

 




--------------------------------------------------------------------------------

party’s notice of termination under this Section 12.1(b), each party’s sole
liability in such case is limited to meeting their respective obligations set
forth in Section 12.3, as applicable, and as permitted under such change in law.




12.2

Right to Cure.  If the termination event is a breach or default described in
Section 12.1(a), the non-defaulting party shall give written notice of such
occurrence to the defaulting party.  The defaulting party shall be given a
reasonable time to cure any breach or default as follows:




(a)

In the case of a monetary default for undisputed charges, the defaulting party
shall have thirty (30) calendar days after receipt of written notice to effect a
cure.  




(b)

In the case of a nonmonetary default, the defaulting party shall have sixty (60)
calendar days after receipt of written notice to effect a cure.  If the
nonmonetary default cannot be corrected within such sixty (60) calendar day
period, the defaulting party shall have an additional reasonable time in which
to effect a cure, provided the defaulting party commences corrective action
within the original sixty (60) calendar day period and thereafter diligently
prosecutes the corrective action to completion.  If the defaulting party does
not timely cure the breach or default within the time periods specified above,
the non-defaulting party may elect to terminate this Agreement by providing
written notice of such election to the defaulting party.




(c)

An uncured default under this Agreement shall constitute immediate cause for
UTOPIA to terminate the Video Agreement.




12.3

Rights upon Termination.  Upon the termination of this Agreement, except as
otherwise limited by this Section 12.3, the parties shall continue to abide by
the terms of the Agreement, including the payment obligations set forth in
ARTICLE V.  The termination period shall last a maximum period of four (4)
months following the date of termination notice.  Service Provider shall have
the right to use the Network to deliver Retail Services during the termination
period only as necessary to continue service to existing Retail Subscribers
until such Retail Subscribers are migrated to any alternative service provider.
 Service Provider shall use best commercial efforts to transition its Retail
Subscribers to another service provider using the Network, if available, within
two (2) months after the date of termination notice.  Following the two (2)
month period after the date of termination notice, UTOPIA may directly contact
Service Provider’s Retail Subscribers to inform them of alternative service
providers for Retail Services, and UTOPIA may take such other reasonable actions
that may be necessary to prevent service disruptions to Retail Subscribers as a
result of the termination of this Agreement.  




ARTICLE XIII
MISCELLANEOUS




13.1

Final Agreement – Counterparts.  This Agreement and the Video Agreement shall
constitute the entire agreement and understanding of the Parties with respect to
the subject matter hereof, and shall supersede all offers, negotiations and
other agreements with respect thereto.  





 




18

 




--------------------------------------------------------------------------------

Any amendment to this Agreement must be in writing and executed by the
authorized representatives of each Party. This Agreement may be executed in any
number of counterparts and by each of the Parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute but one and the same
instrument.  Any signature page of this Agreement may be detached from any
counterpart and reattached to any other counterpart hereof.  The facsimile
transmission of a signed original of this Agreement or any counterpart hereof
and the retransmission of any signed facsimile transmission hereof shall be the
same as delivery of an original.




13.2

Binding Effect.  This Agreement shall be binding upon and shall inure to the
benefit of UTOPIA, Service Provider and their respective successors and assigns.




13.3

Waivers.  The failure by either party at any time or times hereafter to require
strict performance by the other of any of the undertakings, agreements or
covenants contained in this Agreement shall not waive, affect or diminish any
right of either party to demand strict compliance and performance therewith.
 None of the undertakings, agreements or covenants of the parties under this
Agreement shall be deemed to have been waived unless such waiver is evidenced by
an instrument in writing signed by the party to be charged specifying such
waiver.




13.4

Notices.  Unless otherwise specifically provided in this Agreement, any notice
or other communication herein required or permitted to be given shall be in
writing and may be personally served, telecopied, telexed or sent by courier or
United States certified mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or telex,
or five (5) days after deposit in the United States mail, with postage prepaid
and properly addressed, as follows:




If to UTOPIA, to:

UTOPIA Executive Director

2175 South Redwood Road

West Valley City, Utah 84119

Telephone No. (801) 990-5450

Facsimile No. (801) 908-7225




With a copy to:

UTOPIA General Counsel

Attn: David J. Shaw

Kirton & McConkie, P.C.

Pinehurst Business Park

518 West 800 North, Suite 204

Orem, Utah 84057

Telephone No. (801) 426-2100




If to Service Provider, to:

Robert A. Bryson

Connected Lyfe

912 W. Baxter Drive

South Jordan, Utah 84095











19

 




--------------------------------------------------------------------------------

Such addresses may be changed by notice to the other party given in the same
manner as above provided.




13.5

Severability.  If any term or provision of this Agreement shall, to any extent,
be determined by a court of competent jurisdiction to be void, voidable or
unenforceable, such void, voidable or unenforceable term or provision shall not
affect any other term or provision of this Agreement.




13.6

Interpretation.  Whenever the context shall require, the plural shall include
the singular, the whole shall include any part thereof, and any gender shall
include both other genders.  The article, section and paragraph headings
contained in this Agreement are for purposes of reference only and shall not
limit, expand or otherwise affect the construction of any provisions hereof.
 All references in this Agreement to articles, sections and paragraphs, unless
expressly noted otherwise, are to articles, sections and paragraphs contained in
this Agreement.  Unless the context requires otherwise, references in this
Agreement to “party” shall be to either UTOPIA or Service Provider, as
applicable, and references to “parties” shall be to both UTOPIA and Service
Provider.




13.7

Independent Contractor Status.  UTOPIA and Service Provider reserve no control
whatsoever over the employment, discharge, compensation of or services rendered
by the employees or contractors of each other.  Nothing in this Agreement shall
be construed as inconsistent with the foregoing independent status and
relationship or as creating or implying a partnership or joint venture between
UTOPIA and Service Provider.




13.8

Governing Law.  This Agreement shall be governed by the laws of the State of
Utah.  




13.9

Jurisdiction and Venue.  For all litigation which may arise with respect to this
Agreement, the parties irrevocably and unconditionally submit to the
non-exclusive jurisdiction and venue (and waive any claim of forum
nonconveniens) of the United States Federal District Court for the District of
Utah if in federal court or the Third District Court of the State of Utah if in
state court.  For judgment collection purposes only, the parties further consent
to the jurisdiction of any state court located within a district which
encompasses assets of a party against which a judgment has been rendered for the
enforcement of such judgment or award against the assets of such party.




13.10

Commissions.  No brokerage, finder’s or other fee, commission or compensation
shall be paid by either party in connection with the transaction contemplated by
this Agreement.  The parties shall indemnify and hold each other harmless
(including attorney fees and costs) from and against any and all claims for
brokerage and finder’s fees or commissions which may be asserted against the
other based on the actions or omissions of the indemnifying party.




13.11

Costs.  Except as otherwise set forth in this Agreement, each party shall be
responsible for its own costs, including legal fees, incurred in negotiating and
finalizing this Agreement.











20

 




--------------------------------------------------------------------------------



13.12

Construction and Interpretation.  The language in all parts of this Agreement
shall in all cases be construed simply, as a whole and in accordance with its
fair meaning and not strictly for or against any party.  The parties hereto
acknowledge and agree that this Agreement has been negotiated by the parties and
has been the subject of arm’s length and careful negotiation over a considerable
period of time, that each party has been given the opportunity to independently
review this Agreement with legal counsel, and that each party has the requisite
experience and sophistication to understand, interpret and agree to the
particular language of the provisions hereof.  Accordingly, in the event of an
ambiguity in or dispute regarding the interpretation of this Agreement, this
Agreement shall not be interpreted or construed against the party preparing it.
 




13.13

Immunity Act. UTOPIA retains all of its rights and immunities under the Immunity
Act.




13.14

Attorney Fees.  If either party defaults in any of the covenants or agreements
contained herein, the defaulting party shall pay all costs and expenses,
including reasonable attorney fees and costs, incurred by the non-defaulting
party to protect its rights hereunder, regardless of whether an action is
commenced or prosecuted to judgment.




13.15

Survival.  In the event of termination or upon expiration of this Agreement, at
least Sections 5.1, 5.2, 5.3, 5.4, 8.2, 8.3, 8.4, 9.1, 9.2, 13.4, 13.5, 13.6,
13.8, 13.8, 13.12, 13.13, 13.14 and ARTICLE X hereof will survive and continue
in full force and effect.

 (Signature page to follow)





 

21

 




--------------------------------------------------------------------------------




ENTERED INTO as of the Effective Date written above.




UTOPIA:







/s/ Kirt Sudweeks

Kirt Sudweeks, Acting Executive Director




ATTEST:







/s/

Secretary




APPROVED AS TO FORM:







_________________________________

UTOPIA Special Counsel










APPROVED AS TO FINANCES:







/s/Kirt Sudweeks

UTOPIA Chief Financial Officer




APPROVED AS TO CONTENT:







________________________________

Charles Stamper

CONNECTED LYFE, INC.:







/s/Robert Bryson

Name: Robert Bryson

Title: Chief Executive Officer




ACKNOWLEDGEMENT




State of Utah                                    

)

:ss

County of Salt Lake

                          )




On this 2 day of April, 2010, personally appeared before me, Robert Bryson,
whose identity is personally known to me or proved to me on the basis of
satisfactory evidence, and who affirmed to be the CEO of Connected Lyfe, a Utah
corporation, and that said document was signed in behalf of said company by
authority of its bylaws, a Resolution of its Board of Directors, or other
applicable authorization, and acknowledged to me that said corporation executed
the same.  




/s/Kellie Jeffrey

Notary Public

 

 




















22

 




--------------------------------------------------------------------------------

List of Exhibits

“A”

UTOPIA Members

“B”

Retail Services

“C”

Wholesale Pricing Schedule(s)

“D”

UTOPIA Service Level Agreements

“E”

Service Provider Service Level Agreements

“F”

Property Access License








23

 


